Citation Nr: 0628726	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  92-17 884A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
asthma prior to October 7, 1996.

2.  Entitlement to a rating in excess of 60 percent for 
asthma since October 7, 1996.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2000, the RO granted an 
increased 60 percent rating effective from October 7, 1996.  
The case was remanded for additional development in October 
2001 and September 2005.


FINDING OF FACT

The veteran failed to report for scheduled VA examinations in 
October 2002 and September 2005; records show his VA benefits 
payments were terminated effective September 1, 2001.


CONCLUSION OF LAW

The veteran's increased rating claims have been abandoned.  
38 C.F.R. § 3.158(b) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in November 2001.  Further attempts to 
obtain additional evidence as to the present increased rating 
claim for bilateral hearing loss would be futile.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Where the veteran fails without adequate reason to respond to 
an order to report for Department of Veterans Affairs 
examination within 1 year from the date of request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  38 C.F.R. § 3.158(b) (2005).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2005).

In this case, VA correspondence dated in June 2001 sent to 
the veteran's estate at his address of record proposed a 
termination of benefit payments based upon notification of 
the possible death of the veteran.  No response was 
apparently received and records show VA benefits payments 
were terminated effective September 1, 2001.  Records also 
show the veteran was scheduled for VA examinations in October 
2002 and September 2005, but that he failed to report for 
these examinations.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has 
provided no explanation for his failure to report for 
examination, the Board is satisfied that the veteran was 
properly notified and failed to report for the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.158(b).  
The veteran's increased rating claims have been abandoned.  


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


